Case 8-19-71033-las Doc18 Filed 03/26/19 Entered 03/26/19 21:29:18

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

 

Xx CHAPTER 13
IN RE: CASE NO.: 19-71033
MARYANN BEHRENDT,
DEBTOR(S).
Xx
CHAPTER 13 PLAN

 

x Check this box if this is an amended plan. List below the sections of the plan which have been
changed:
_2.1,3.2

PART 1: NOTICES

To Debtors: This form sets out options that may be appropriate in some cases, but the presence of an
option on the form does not indicate that the option is appropriate in your circumstance or that it is
permissible in your judicial district. Plans that do not comply with the local rules for the Eastern District of
New York may not be confirmable. If you do not have an attorney, you may wish to consult one,

To Creditors: Your rights may be affected by this plan. Your claim may be reduced, modified, or
eliminated. You should read this plan carefully and discuss it with your attorney. If you do not have an
attorney, you may wish to consult one. If you oppose the plan's treatment of your claim or any provision of
this plan, you or your attorney must file an objection to confirmation at least 7 days before the date set for
the hearing on confirmation, unless otherwise ordered by the Bankruptcy Court. The Bankruptcy Court may
confirm this plan without further notice if no objection to confirmation is filed. See Bankruptcy Rule 3015. In
addition, you may need to file a timely proof of claim in order to be paid under any plan.

1.1: The following matters may be of particular importance. Debtors must check one box on each line to
state whether or not the plan includes each of the following items. If an item is checked as "Not
Included" or if both or neither boxes are checked, the provision will be ineffective if set out later in
the plan.

 

a. | A limit on the amount of a secured claim, set out in Section 3.4, | olncluded | xNot Included
which may result in a partial payment or no payment at all to the
secured creditor

 

b. | Avoidance of a Judicial lien or nonpossessory, non-purchase-money | alncluded | xNot included
security interest, sot out in Section 3.6

 

 

 

 

 

Cc. Nonstandard provisions, set out In Part 9 oincluded | xNot Included

 

1.2: The following matters are for informational purposes:

 

The debtor(s) is seeking to modify a mortgage secured by the | Included XNot Included
debtor(s)’s principal residence, set out in Section 3.3

 

 

b. | Unsecured Creditors, set out in Part 5, will receive 100% distribution | x Included | oNot Included
of their timely filed claim

 

 

 

 

 
Case 8-19-71033-las Doc18 Filed 03/26/19 Entered 03/26/19 21:29:18

PART 2: PLAN PAYMENTS AND LENGTH OF PLAN

2.1: The post-petition earnings of the debtor(s) are submitted to the supervision and control of the
Trustee and the Debtor(s) shall pay to the Trustee for a period of 60 months as follows:

$__650 per month commencing _MARCH/19
ora period of _ 3 months; and

through and including __ MAY/19

$_710 sper month commencing
period of _—s57

JUNE/M9 through and including _FEB/24

YUNG for a
months. Inset additional lines if needed.

2.2: Income tax refunds.

If general unsecured creditors are paid less than 100%, in addition to the regular monthly payments, during
the pendency of this case, the Debtor(s) will provide the Trustee with signed copies of filed federal and state
tax returns for each year commencing with the tax year __ 2018 no later than April 15" of the year
following the tax period. Indicated tax refunds are to be paid to the Trustee upon receipt, however, no later
than June 15" of the year in which the tax returns are filed.

2.3: Additional payments.
Check one.
X None. /f “None” is checked, the rest of §2.3 need not be completed.

C Debtor(s) will make additional payment(s) to the Trustee from other sources, as specified below.
Describe the source, estimated amount, and date of each anticipated payment.

 

 

PART 3: TREATMENT OF SECURED CLAIMS

3.1: Maintenance of payments (including the debtor(s)’s principal residence).

Check one.
None. /f “None” is checked, the rest of §3.1 need not be completed.
X Debtor(s) will maintain the current contractual installment payments on the secured claims listed
below, with any changes required by the applicable contract and noticed in conformity with any
applicable rules. These payments will be disbursed directly by the debtor(s).

 

 

 

 

Name of Creditor Last 4 Digits of Principal Description of Collateral | Current Installment
Account Residence Payment (including
Number (check box) escrow)
0
WELLS FARGO 0001 xX 26 STEPHANI AVE., E | 340
PATCHOGUE
WELLS FARGO 4357 xX 26 STPHANI AVE., E |} 2171
PATCHOGUE

 

 

 

 

 

 

 

Insert additional lines if necessary.

 
Case 8-19-71033-las Doc18 Filed 03/26/19 Entered 03/26/19 21:29:18

3.2: Cure of default (including the debtor(s)'s principal residence).

Check one.

None. /f “None” is checked, the rest of §3.2 need not be completed.

X Any existing arrearage on a listed claim will be paid in full through disbursements by the trustee,
with interest, if any, at the rate stated below. Unless otherwise ordered by the court, the amounts listed
on a proof of claim filed before the filing deadline under Bankruptcy Rule 3002(c) control over any
contrary amounts listed below, In the absence of a contrary timely filed proof of claim, the amounts
listed below are controlling.

 

 

 

 

 

 

 

 

 

 

 

 

Name of Creditor | Last 4 Digits Principal Description of Amount of Interest Rate
of Account Residence Collateral Arrearage (if any)
Number (check box)
WELLS FARGO 4357 x 26 STEPHANI AVE | 26275.56
E. PATCHOGUE
0
Insert additional lines if necessary.
3.3: Modification of a mortgage secured by the debtor(s)'s principal residence.
Check one.
The debtor(s) is not seeking to modify a mortgage secured by the debtor(s)’s principal
residence.

X_ The debtor(s) is seeking to modify a mortgage secured by the debtor(s)’s principal
residence.

Complete paragraph below.
0 If applicable, the debtor(s) will be requesting loss mitigation pursuant to General Order #582.

The mortgage due to ___ (creditor name) on the property known as under account number ending
(last four digits of account number) is in default. All arrears, including all past due payments,
late charges, escrow deficiency, legal fees and other expenses due to the mortgagee totaling $ may
be capitalized pursuant to a loan modification. The new principal balance, including capitalized arrears will
be $___ and will be paid at % interest amortized over years with an estimated monthly payment of
including interest and escrow of $ . The estimated monthly payment shall be paid directly to
the trustee while loss mitigation is pending and until such time as the debtor(s) has commenced payment
under a trial loan modification.
Contemporaneous with the commencement of a trial loan modification, the debtor(s) will amend the Chapter
13 Plan and Schedule J to reflect the terms of the trial agreement, including the direct payment to the
secured creditor going forward by the debtor(s).

 

 
Case 8-19-71033-las Doc18 Filed 03/26/19 Entered 03/26/19 21:29:18

3.4: Request for valuation of security, payment of fully secured claims, and modification of under-
secured claims.

Check one.

x None. /f “None” is checked, the rest of §3.4 need not be completed.

The remainder of this paragraph is only effective if the applicable box in Part 1 of this plan is
checked.

C The debtor(s) shail file a motion to determine the value of the secured claims listed below. Such

claim shall be paid pursuant to order of the Court upon determination of such motion.

 

Name of Creditor

Last 4
Digits of
Acct No.

Description
of Collateral

Value of
Collateral

Total Estimated
Amount Amount of
of Claim Creditor’s

Secured Claim

Estimated

Amount of

Creditor’s
Unsecured Claim

 

 

 

 

 

 

 

 

 

 

Insert additional claims as needed.

 

3.5: Secured claims on personal property excluded from 11 U.S.C §506.

Check one.

x None. /f “None” is checked, the rest of §3.5 need not be completed.

O The claims listed below were either:

e Incurred within 910 days before the petition date and secured by a purchase money security
interest in a motor vehicle acquired for the personal use of the debtor(s); or

e Incurred within 1 year of the petition date and secured by a purchase money security interest

in any other thing of value.

These claims will be paid pursuant to §3.1 and/or §3.2. (The claims must be referenced in those
sections as well.) Unless otherwise ordered by the court, the claim amount stated on a proof of claim
filed before the filing deadline under Bankruptcy Rule 3002(c) controls over any contrary amount
listed below. In the absence of a contrary timely filed proof of claim, the amounts stated below are

controlling.

 

Name of Creditor

Last 4 Digits of
Acct. No.

Collateral

Amount of Claim

interest Rate

 

 

 

 

 

 

 

 

 

Insert additional claims as needed
Case 8-19-71033-las Doc18 Filed 03/26/19 Entered 03/26/19 21:29:18

3.6 Lien avoidance.

Check one.
x None. if “None” is checked, the rest of §3.6 need not be completed.

O The debtor(s) shall file a motion to avoid the following judicial liens or nonpossessory, non-
purchase-money security interests as the claims listed below impair exemptions to which the
debtor(s) are entitled under 11 U.S.C. §522(b) or applicable state law. See 11 U.S.C. §522(f) and
Bankruptcy Rule 4003(d). Such claim shall be paid pursuant to order of the court upon determination
of such motion.

 

Name of Attorney Lien Description | Estimated Interest Estimated
Creditor for Creditor | Identification | of Collateral Amount Rate on amount of
of Secured Unsecured
Secured Portion, if Claim
Claim any

 

 

 

 

 

 

 

 

 

 

Insert additional claims as needed.

3.7: Surrender of collateral.

Check one.
x None. /f “None” is checked, the rest of §3.7 need not be completed.
The debtor(s) elect to surrender to each creditor listed below the collateral that secures the
creditor's claim. The debtor(s) request that upon confirmation of this plan the stay under 11
U.S.C. §362(a) be terminated as to the collateral only and that the stay under 11 U.S.C. 1301
be terminated. Any timely filed allowed unsecured claim resulting from the disposition of the
collateral will be treated in Part 5 below.

 

Name of Creditor Last 4 Digits of Acct. No. Description of Collateral

 

 

 

 

 

 

 

Insert additional claims as needed.

 
Case 8-19-71033-las Doc18 Filed 03/26/19 Entered 03/26/19 21:29:18

PART 4: TREATMENT OF FEES AND PRIORITY CLAIMS.

4.1: General.

Trustee's fees and all allowed priority claims, including domestic support obligations other than those
treated in §4.5, will be paid in full without post-petition interest.

4.2: Trustee's fees.

Trustee's fees are governed by statute and may change during the course of the case.

4.3: Attorney's fees.

The balance of the fees owed to the attorney for the debtor(s) is $_3500

4.4: Priority claims other than attorney's fees and those treated in §4.5.

Check one.

X None. if “None” is checked, the rest of §4.4 need not be completed.
The debtor(s) intend to pay the following priority claims through the plan:

 

Name of Creditor

Estimated Claim Amount

 

 

 

 

 

 

Insert additional claims as needed.

4.5: Domestic support obligations.

Check one.

x None. if “None” is checked, the rest of §4.5 need not be completed.

© The debtor(s) has a domestic support obligation and is current with this obligation. Complete
table below; do not fill in arrears amount.

O The debtor(s) has domestic support obligation that is not current and will be paying arrears
through the Plan. Complete table below.

 

Name of Recipient

Date of
Order

Name of Court Monthly DSO
Payment

Amount of Arrears to be
Paid through Plan, if any

 

 

 

 

 

 

 

 

 
 

Case 8-19-71033-las Doc18 Filed 03/26/19 Entered 03/26/19 21:29:18

PART 5: TREATMENT OF NONPRIORITY UNSECURED CLAIMS

Allowed nonpriority unsecured claims will be paid pro rata:

O Notless than the sum of $

 

x Notless than_ 100 % of the total amount of these claims.
O From the find remaining after disbursement have been made to all other creditors provided for in
this plan.

If more than one option is checked, the option providing the largest payment will be effective.

PART 6: EXECUTORY CONTRACTS AND UNEXPIRED LEASES

6.1: The executory contracts and unexpired leases listed below are assumed and will be treated as
specified. All other executory contracts and unexpired leases are rejected.

 

Check one.
x None. /f “None” is checked, the rest of §6.1 need not be completed.
© Assumed items. Current installment payments will be paid directly by the debtor(s) as

specified below, subject to any contrary court order or rule. Arrearage payments will be
disbursed by the trustee.

 

Name of Description of Leased Property | Current Installment | Amount of Arrearage
Creditor or Executory Contract Payment by Debtor | to be Paid by Trustee

 

 

 

 

 

 

 

PART 7: VESTING OF PROPERTY OF THE ESTATE

Unless otherwise provided in the Order of Confirmation, property of the estate will vest in the debtor(s) upon
completion of the plan.

 

PART 8: POST-PETITION OBLIGATIONS

8.1: Post-petition mortgage payments, vehicle payments, real estate taxes, and domestic support obligations

are to be made directly by the debtor(s) unless otherwise provided for in the plan

8.2: Throughout the term of this Plan, the debtor(s) will not incur post-petition debt over $2,500.00 without
written consent of the Trustee or by order of the Court.
Case 8-19-71033-las Doc18 Filed 03/26/19 Entered 03/26/19 21:29:18

PART 9: NONSTANDARD PLAN PROVISIONS
9.1: Check “None” or list nonstandard plan provisions.

x None. /f None’ is checked, the rest of §9.1 need not be completed.

Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision
is a provision not otherwise included in the form plan or deviating from it. Nonstandard provisions set out
elsewhere in this plan are ineffective.

The following plan provisions will be effective only if there is a check in the box "included" in §1.1(c).

 

 

 

 

 

PART 10: CERTIFICATION AND SIGNATURE(S):

10.1: I/we do hereby certify that this plan does not contain any nonstandard provisions other than those set
out in the final paragraph.

is MARY ANN BEHRENDT
Signature of Debtor 1 Signature of Debtor 2

Dated: 3/19/19 Dated:

 

!S Richard Jacoby
Signature of Attorney for Debtor(s)

Dated: 3/19/19
Case 8-19-71033-las Doc18 Filed 03/26/19 Entered 03/26/19 21:29:18

Rule 3015-1 CHAPTER 13 PLAN
(a) Form Plan

In a chapter 13 case, any plan that is filed shall conform to the E.D.N.Y. Form Chapter 13 Plan, available
at (INSERT LINK] (the “Plan").

(b) Service of Plan.

Unless the Court orders otherwise, a chapter 13 debtor shall serve the plan on the trustee and all
creditors within 7 days of filing the Plan and at least twenty-eight (28) days before the confirmation
hearing, and file proof of service thereof.

(c) If, pursuant to section 3.7 of the Plan, a chapter 13 debtor(s) elects to surrender the collateral
securing a creditor's claim and requests that, upon confirmation of the Plan the stay under 11 U.S.C.
§362(a) be terminated as to the collateral and that the stay under 11 U.S.C. §1301 be terminated, the
affected creditor(s) may request entry of an order confirming termination of the stay following the
procedure set out in E.D.N.Y. LBR 4001-2; such request may not be made until the order confirming the
Plan has become final.

(d) Notice and Hearing for Attorney 's Fees To Be Treated as Administrative Expense.

If the compensation, or any portion thereof, of the attorney for a chapter 13 debtor is to be treated
as an administrative expense under the plan, the attorney shall provide notice of that fact to the debtor,
the trustee, the United States trustee, and all creditors. Separate notices shall not be required if the plan,
or a summary of the plan, states the amount of any payments to be made to the attorney, and is served
upon all parties in interest at least 14 days prior to the confirmation hearing.
